                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

JACKIE and BRITNEY IRVING,

       Plaintiffs,
                                                    Case No.: 6:20-cv-1889-Orl-40EJK
vs.

USAA GENERAL INDEMNITY
COMPANY,

     Defendant.
_____________________________________/

               PLAINTIFFS’ ANSWER AND AFFIRMATIVE DEFENSES
                       TO DEFENDANT’S COUNTERCLAIM

       Plaintiffs, JACKIE AND BRITNEY IRVING, by and through the undersigned

counsel, hereby answers each allegation in Defendant’s Counterclaim filed December 9,

2020 and responds as follows:

                                        PARTIES

       1.     Admitted that Defendant appears to be authorized to conduct business in

Florida. The Plaintiffs lack the knowledge or information sufficient to from a belief about

the truth of whether Defendant is a Texas corporation with its principal place of business

is in San Antonio, Texas.

       2.     Admitted.

                              JURISDICTION AND VENUE

       3.     Admitted.

       4.     Admitted.
                                  FACTUAL ALLEGATIONS

       5.     Admitted that Defendant issued a homeowner’s policy to the Plaintiffs that

provided coverage for accidental and/or fortuitous fires to insured property attached as

Exhibit A to the Plaintiffs' Complaint. Admitted that Defendant also issued an auto policy

to the Plaintiffs attached as Exhibit B to the Plaintiffs' Complaint. Admitted that on or

about October 20, 2019, an accidental and/or fortuitous fire occurred at the Plaintiffs

residence located 1021 West 25th Street, Sanford, Florida. Admitted that the accidental

and/or fortuitous fire appears to have originated in an automobile owned by the Plaintiffs

which was parked in the garage of their insured home. Admitted that the accidental and/or

fortuitous fire spread causing damages to the insured home and its contents, including

smoke and ensuing damages. Admitted that the Plaintiffs submitted an insurance claim

for damage under both insurance policies.

       6.     Admitted that Plaintiffs contended to the Defendant that they believed the

fire was caused by the actions of third parties and that they were not involved in the setting

of the fire. Admitted that Defendant performed an outcome oriented and incomplete,

nonobjective investigation of the fire, including conducting sworn statements under oath

of the Plaintiffs. Admitted that the homeowners policy contains a provision specifically

providing if the Plaintiffs after an occurrence of a loss intentionally conceals a fact or

circumstance, engages in fraudulent conduct, or makes false statements relating to the

presentation of a claim, coverage may be denied. Admitted that the auto policy contains

similar language providing that there is no coverage under the policy if any insured person

who has knowingly concealed or misrepresented any material fact or circumstance in




                                              2
connection with the presentation or settlement of a claim. Admitted that Defendant’s

denial letters were attached as Exhibits C and D to the Plaintiffs' Complaint. All other

allegations not admitted to, are herein expressly denied.

      7.     Admitted that the policies of insurance contain provisions specifically

providing there is no coverage for any intentional loss committed by an insured. All other

allegations not admitted to, are herein expressly denied.

      8.     Admitted that the Plaintiffs received some undisputed insurance benefits in

the amount of $74,744.68, including $8,712.33 under the automobile policy for rental car

reimbursements. Admitted that the following payments were tendered:

      A.     $2,000.00 initial payment to the Plaintiffs.

      B.     $12,537.74 paid for Alternative Living Expenses.

      C.     $43,548.72 paid for Alternative Living Expenses; and

      D.     $7,945.89 paid to clean/repair items damaged in the fire.

      All other allegations not admitted to, are herein expressly denied.

                  COUNT 1 – CLAIM FOR BREACH OF CONTRACT

      9.     Admitted.

      10.    As to paragraph 10, Plaintiffs’ re-state their prior responses above.

      11.    Denied.

      12.    Denied.

                     COUNT II – CLAIM FOR UNJUST ENRICHMENT

      13.    As to paragraph 13, Plaintiffs’ re-state their prior responses above.

      14.    Admitted that Defendant tendered owed insurance benefits to the Plaintiffs




                                            3
in the amount of $74,744.68. All other allegations not admitted to, are herein expressly

denied.

       15.    Admitted.

       16.    Denied.

       17.    Denied.

       18.    Plaintiffs deny paragraph 18, as worded/phrased, and demands strict proof

thereof.

                                 AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

       Counter-Plaintiffs’ Complaint fails in whole or in part to state a claim against

Counter-Defendants upon which relief can be granted.

                           SECOND AFFIRMATIVE DEFENSE

       Counter-Plaintiffs’ Complaint is barred by the doctrines of waiver and estoppel.

                            THIRD AFFIRMATIVE DEFENSE
                              (RE: Contract of Adhesion)

       Insurance contracts are contracts of adhesion. All insurance policies are contracts

of adhesion and thus are subject to extremely close scrutiny. Since an insurance contract

is a contract of adhesion it should be construed in the light most favorable to the insured.

                         FOURTH AFFIRMATIVE DEFENSE
                   (RE: Ambiguities construed in favor of Insured)

       Insurance contracts are construed in accordance with the plain language of the

policies as bargained for by the parties, and ambiguities are interpreted liberally in favor

of the insured and strictly against the insurer who prepared the policy. In addition, where




                                              4
the language is susceptible to two different interpretations, the interpretation sustaining

coverage will be adopted. The resolution of a dispute regarding insurance coverage

begins with a review of the plain language of the insurance policy as bargained for by the

parties. The insurer, in preparing the language of its policy, has the burden of using

language that is clear and precise. Where a term of a policy of insurance is susceptible

to two or more constructions, even when such multiple constructions are all illogical and

reasonable, such term is ambiguous and will be strictly construed against the insurer as

the drafter and in favor of the insured.



                            FIFTH AFFIRMATIVE DEFENSE
                   (RE: Insurance Coverage is Construed Broadly,
                           Exclusions Even More Narrowly)

       Florida law is well settled that insuring or coverage clauses are construed in the

broadest possible manner to affect the greatest extent of coverage.         A contract of

insurance is construed most strongly against the insurer and liberally in favor of the

insured, particularly where the insurer seeks to deny coverage based upon a policy

exclusion.   Exceptions and exclusions to coverage must be narrowly and strictly

construed against the insurer and liberally construed in favor of the insured to afford

coverage. In analyzing a contract of insurance, the court must examine more than an

isolated sentence or term; it must read each phrase in the context of all other provisions.

                            SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs reserve the right to raise any other defenses allowed by law at such time

as the allegations are more specifically pled or developed.




                                            5
                                     CERTIFICATE OF SERVICE

       I hereby certify that on December 29, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system. I further certify that I forwarded the

foregoing document, Plaintiff’s Answer to Defendant’s Counterclaim, and the notice

of electronic filing via electronic transmittal to:

                                   Chris Ballentine, Esquire
                                 Joseph L. Amos, Jr., Esquire
                                     Fisher Rushmer, P.A.
                                     Post Office Box 3753
                                   Orlando, FL 32802-3753
                                cballentine@fisherlawfirm.com
                                  dburns@fisherlawfirm.com
                                  jamos@fisherlawfirm.com
                                  askees@fisherlawfirm.com


                                      /s/ David J. Pettinato
                                      DAVID J. PETTINATO, ESQUIRE
                                      Florida Bar Number: 062324
                                      LAW OFFICES OF DAVID PETTINATO, LLC
                                      1000 W. Cass Street
                                      Tampa, Florida 33606
                                      Telephone: (813) 943-9840
                                      Fax: (813) 434-2291
                                      Attorney for Plaintiffs
                                      dpettinato@pettinatolaw.com
                                      admin@pettinatolaw.com




                                                6
